              Case 2:20-cv-00983-TSZ Document 15 Filed 09/08/20 Page 1 of 2



 1                                                             HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     HUNTERS CAPITAL, LLC, a Washington
10   limited liability company, NORTHWEST           Case No. 20-cv-00983
     LIQUOR AND WINE LLC, a Washington
11   limited liability company, SRJ                 CITY OF SEATTLE’S NOTICE OF
     ENTERPRISES, d/b/a CAR TENDER, a               ASSOCIATION OF COUNSEL
12   Washington corporation, THE RICHMARK
     COMPANY d/b/a RICHMARK LABEL, a                CLERK’S ACTION REQUIRED
13   Washington company, SAGE PHYSICAL
     THERAPY PLLC, a Washington professional
14   limited liability company, KATHLEEN
     CAPLES, an individual, ONYX
15   HOMEOWNERS ASSOCIATION, a
     Washington registered homeowners
16   association, WADE BILLER, an individual,
     MADRONA REAL ESTATE SERVICES
17   LLC, a Washington limited liability company,
     MADRONA REAL ESTATE INVESTORS IV
18   LLC, a Washington limited liability company,
     MADRONA REAL ESTATE INVESTORS VI
19   LLC, a Washington limited liability company,
     12TH AND PIKE ASSOCIATES LLC, a
20   Washington limited liability company,
     REDSIDE PARTNERS LLC, a Washington
21   limited liability company, MAGDALENA
     SKY, an individual, OLIVE ST
22   APARTMENTS LLC, a Washington limited
     liability corporation, and BERGMAN’S LOCK
23   AND KEY SERVICES LLC, a Washington
     limited liability company, on behalf of
24   themselves and others similarly situated,

25                       Plaintiffs,


                                                                                 LAW OFFICES
     NOTICE OF ASSOCIATION OF COUNSEL - 1                        HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 20-cv-00983)                                             999 THIRD AVENUE, SUITE 4400
                                                                        SEATTLE, WASHINGTON 98104
                                                                     TEL (206) 623-1700 FAX (206) 623-8717
                Case 2:20-cv-00983-TSZ Document 15 Filed 09/08/20 Page 2 of 2



 1               v.

 2   CITY OF SEATTLE,

 3                          Defendant.

 4

 5   TO:      THE CLERK OF THE COURT; and

 6   TO:      ALL PARTIES OF RECORDS AND THEIR ATTORNEYS.

 7            PLEASE TAKE NOTICE that the undersigned counsel, Arthur W. Harrigan, Jr., Tyler L.

 8   Farmer, and Kristin E. Ballinger, and the law firm Harrigan Leyh Farmer & Thomsen LLP, hereby

 9   associate with Joseph Groshong and Carolyn Boies of the Seattle City Attorney’s Office on behalf

10   of the City of Seattle in the above-captioned action, and request that service of all papers and

11   pleadings herein, except original process, also be made upon the undersigned at the address stated

12   below.

13            DATED this 8th day of September, 2020.

14                                                  HARRIGAN LEYH FARMER & THOMSEN LLP

15                                                  By: s/ Arthur W. Harrigan, Jr.
                                                    By: s/ Tyler L. Farmer
16                                                  By: s/ Kristin E. Ballinger
                                                        Arthur W. Harrigan, Jr., WSBA #1751
17
                                                        Tyler L. Farmer, WSBA #39912
18                                                      Kristin E. Ballinger, WSBA #28253
                                                        999 Third Avenue, Suite 4400
19                                                      Seattle, WA 98104
                                                        Tel: (206) 623-1700
20                                                      Fax: (206) 623-8717
                                                        arthurh@harriganleyh.com
21                                                      tylerf@harriganleyh.com
                                                        kristinb@harriganleyh.com
22

23                                                  Attorneys for City of Seattle

24

25


                                                                                        LAW OFFICES
     NOTICE OF ASSOCIATION OF COUNSEL - 2                               HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 20-cv-00983)                                                    999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
                                                                            TEL (206) 623-1700 FAX (206) 623-8717
